Case 2:18-cv-00434-SPC-MRM Document 83-4 Filed 11/13/18 Page 1 of 6 PageID 1171




                EXHIBIT KK
Case 2:18-cv-00434-SPC-MRM Document 83-4 Filed 11/13/18 Page 2 of 6 PageID 1172
Case 2:18-cv-00434-SPC-MRM Document 83-4 Filed 11/13/18 Page 3 of 6 PageID 1173
Case 2:18-cv-00434-SPC-MRM Document 83-4 Filed 11/13/18 Page 4 of 6 PageID 1174
Case 2:18-cv-00434-SPC-MRM Document 83-4 Filed 11/13/18 Page 5 of 6 PageID 1175
Case 2:18-cv-00434-SPC-MRM Document 83-4 Filed 11/13/18 Page 6 of 6 PageID 1176
